Name: Commission Regulation (EEC) No 1606/85 of 12 June 1985 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the third quarter of 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/22 Official Journal of the European Communities 14. 6 . 85 COMMISSION REGULATION (EEC) No 1606/85 of 12 June 1985 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the third quarter of 1985 HAS ADOPTED THIS REGULATION : Article 1 For the third quarter of 1985, the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 6 250 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation, 6 250 tonnes of meat, expressed in bone-in meat. Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import, less 55 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 14 (4) (a) and (c) thereof, Whereas the Council , under the special import system applicable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 31 December 1985, an estimate of 50 000 tonnes divided into two equal quantities of 25 000 tonnes each, according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 , it is necessary to determine the quantities to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 ( 1 ) (b) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24.